DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Lu US 2016/0111488 and Ma US 2014/0048765 does not anticipate or renders obvious the claimed invention:
A device having a plurality of regions each of which has a ring shape, wherein the plurality of regions comprises at least one of: a p-type well region corresponding to a first contact pad, a deep n-type well region corresponding to a second contact pad, and a p-type substrate region corresponding to a third contact pad; forming a metal-oxide-semiconductor device extending into the intrinsic substrate; and forming at least one isolation feature extending into the intrinsic substrate, wherein the at least one isolation feature is disposed adjacent to the metal-oxide-semiconductor device.
A method of having a plurality of regions each of which has a ring shape, wherein the plurality of regions comprises at least one of: a p-type well region corresponding to a first contact pad, a deep n-type well region corresponding to a second contact pad, and a p-type substrate region corresponding to a third contact pad.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-19 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813